Case 0:19-cv-62947-RKA Document 7 Entered on FLSD Docket 12/30/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-62947-CIV-ALTMAN/Hunt

 HORACIO ALCIDES TIERNO COPIOLI, et al.,

         Plaintiffs,
 v.

 COURTYARD HOMES AT THE GROVE
 MAINTENANCE ASSOCIATION, INC., et al.,

       Defendants.
 _____________________________/

                        ORDER REQUIRING SCHEDULING REPORT
                       AND CERTIFICATES OF INTERESTED PARTIES

         The Court directs the parties to prepare and file a joint scheduling report, as required by

 Local Rule 16.1, by January 17, 2020. In addition, by January 17, 2020, the parties, including

 governmental parties, must file certificates of interested parties and corporate disclosure

 statements that contain a complete list of persons, associated persons, firms, partnerships, or

 corporations that have a financial interest in the outcome of this case, including subsidiaries,

 conglomerates, affiliates, parent corporations, and other identifiable legal entities related to a party.

 Throughout the pendency of the action, the parties are under a continuing obligation to amend,

 correct, and update the certificates.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of December 2019.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
 cc:     counsel of record
